Exhibit 10.1



 

TRANSITION, SEPARATION AND RELEASE AGREEMENT

 

This Transition, Separation and Release Agreement (this “Agreement”), delivered
August 10, 2020 (the “Offer Date”), confirms the following understandings and
agreements between AdaptHealth Corp. (the “Company”) and Gregg Holst
(hereinafter referred to as “you” or “your”).

 

In consideration of the promises set forth herein, you and the Company agree as
follows:

 

1.            Opportunity for Review; Acceptance.

 

(a)           You have until August 31, 2020 (the “Review Period”), to review
and consider this Agreement. To accept this Agreement, and the terms and
conditions contained herein, prior to the expiration of the Review Period, you
must execute and date this Agreement where indicated below and return the
executed copy of this Agreement to Christopher Joyce, General Counsel (the
“Company Representative”). You acknowledge that, to the extent there are changes
made to the terms of this Agreement, whether they are material or immaterial,
the Review Period is not recommenced.

 

(b)           Notwithstanding anything contained herein to the contrary, this
Agreement will not become effective or enforceable for a period of seven
(7) calendar days following the date of your execution of this Agreement (the
“Revocation Period”), during which time you may revoke your acceptance of this
Agreement by notifying the Company Representative, in writing, as specified
above. To be effective, such revocation must be received by the Company
Representative no later than 5:00 p.m. Eastern Time on the seventh (7th)
calendar day following your execution of this Agreement. Provided that this
Agreement is executed during the Review Period and you do not revoke it during
the Revocation Period, the eighth (8th) day following the date on which this
Agreement is executed and delivered to the Company Representative shall be its
effective date (the “Effective Date”). In the event that you fail to execute and
deliver this Agreement prior to the expiration of the Review Period or otherwise
revoke this Agreement during the Revocation Period, this Agreement will be null
and void and of no effect, and neither the Company nor any other member of the
Company Group (as defined below) will have any obligations hereunder.

 

2.            Employment Status; Accrued Benefits; Transition Period; Separation
Benefits.

 

(a)           Employment Status. You acknowledge and agree that your employment
with the Company and its direct and indirect subsidiaries, and affiliates
(collectively, with the Company, the “Company Group”), will terminate effective
as of the close of business on September 1, 2020 (the “Separation Date”). You
will not represent yourself as being an employee, officer, agent, or
representative of the Company or any other member of the Company Group after the
Separation Date. During the period between the Offer Date and the Separation
Date, you will remain on the Company’s active payroll, be paid your current
salary in accordance with the Company’s regular payroll practices, and continue
to participate in all employee benefit plans and other programs or arrangements
sponsored by or through the Company and any other member of the Company Group in
which you are eligible to participate (the “Benefit Plans”). You hereby confirm
your resignations from all offices, directorships, trusteeships, committee
memberships and fiduciary and other capacities held with, or on behalf of, the
Company Group effective as of August 3, 2020 (the “Transition Date”) and your
execution of this Agreement will be deemed the grant by you to the officers of
the Company of a limited power of attorney to sign in your name and on your
behalf any such documentation as may be required to be executed solely for the
limited purposes of effectuating such resignations. You agree that within five
(5) business days following the Effective Date, you will update your accounts or
profiles on any social media platform (including, but not limited to, Facebook,
Twitter or LinkedIn) to reflect that you are no longer actively employed by the
Company.

 



 

 

 

(b)           Accrued Benefits. The Separation Date shall be the termination
date of your employment for purposes of participation in and coverage under all
Benefit Plans, except as otherwise provided herein. You will be paid for (i) all
of your earned but unpaid salary through the Separation Date on or prior to the
Company’s next regularly scheduled payroll date on or following the Separation
Date, or earlier to the extent otherwise required by applicable law, (ii) your
accrued but unused vacation as of the Separation Date to the extent required by
the Company’s policies, payable on or prior to the Company’s next regularly
scheduled payroll date on or following the Separation Date; and (iii) any
business expenses incurred prior to the Separation Date and properly submitted
in accordance with the Company’s policies and procedures within ten (10) days
following the Separation Date. In addition, you will be entitled to continued
medical and health benefits under the Consolidated Omnibus Budget Reconciliation
Act of 1985 (“COBRA”), and additional information concerning such benefits will
be provided to you under separate cover following the Separation Date.

 

(c)           Transition Period. During the period between the Transition Date
and the Separation Date (the “Transition Period”), you agree to cooperate with
the Company and/or any other member of the Company Group, provide information,
answer questions and provide guidance as requested from time to time relating to
any matter on which you will have worked prior to the Transition Date or of
which you have knowledge. You shall perform your duties during the Transition
Period on a full-time basis at such location or locations as may be reasonably
determined by the Company.

 

(d)           Separation Benefits. In consideration of your release and waiver
of claims set forth in Section 3 below and in the reaffirmation of this
Agreement in the form attached hereto as Exhibit A (the “Reaffirmation”), and
subject to your execution, delivery and non-revocation of this Agreement and
continued compliance with this Agreement, including but not limited to
Section 11 and Section 12 hereof, the Company will provide you with the
following separation benefits (collectively, the “Consideration”):

 

(1)        Separation Payment. Payment of $500,000 in substantially equal
installments over a period of twelve (12) months in accordance with the
Company’s regular payroll practices, commencing on the first regularly scheduled
payroll date following the Reaffirmation Effective Date (as defined in the
Reaffirmation); and

 

(2)        COBRA. At the expense of the Company and subject to your timely
election of COBRA continuation coverage, continuation of your enrollment under
the Company’s group health insurance plan as of the Separation Date during the
period beginning on the Separation Date and ending on June 30, 2023, subject to
the same coverage limits, deductibles, co-insurance provisions and other terms
and conditions as existed while you were employed by the Company,; provided,
that the coverage pursuant to this Section 2(d)(2) shall cease earlier June 30,
2023 in the event that you become eligible to receive any health benefits as a
result of subsequent employment or service with any other person or entity or
otherwise (which such eligibility shall be promptly reported by you to the
Company). Notwithstanding the immediately preceding sentence, the Company’s
payment of the COBRA premiums during the period from the Separation Date through
June 30, 2023 will be taxable to you.

 



- 2 -

 





 

(e)            Deferral of Payments. Notwithstanding the foregoing, in the event
that any amount would otherwise have been payable as a result of
Section 2(d) prior to the Reaffirmation Effective Date, such amount shall not be
paid until the first regular payroll date following the Reaffirmation Effective
Date.

 

(f)            Full Discharge. You acknowledge and agree that the payment(s) and
other benefits provided pursuant to this Section 2 are in full discharge of any
and all liabilities and obligations of the Company or any other member of the
Company Group to you, monetarily or with respect to employee benefits or
otherwise, including but not limited to any and all obligations arising under
the Employment Agreement between you and AdaptHealth, LLC, dated November 10,
2014 (the “Employment Agreement”), any other alleged written or oral employment
agreement, policy, plan or procedure of the Company or any other member of the
Company Group and/or any alleged understanding or arrangement between you and
the Company or any other member of the Company Group (other than claims for
accrued and vested benefits under an employee benefit, insurance, or pension
plan of the Company or any other member of the Company Group (excluding any
severance or similar plan or policy), subject to the terms and conditions of
such plan(s)).

 

(g)           Taxes. The Consideration is subject to withholding for all
applicable taxes, including but not limited to income, employment, and social
security taxes, as shall be required by law.

 

3.            Release and Waiver of Claims.

 

(a)           As used in this Agreement, the term “claims” will include all
claims, covenants, warranties, promises, undertakings, actions, suits, causes of
action, obligations, debts, accounts, attorneys’ fees, judgments, losses and
liabilities, of whatsoever kind or nature, in law, equity or otherwise.

 

(b)           For and in consideration of the payments and benefits described in
Section 2 above, and other good and valuable consideration, you, for and on
behalf of yourself and your heirs, administrators, executors and assigns, as of
the date hereof, do fully and forever release, remise and discharge each member
of the Company Group and their successors and assigns, together with their
respective officers, directors, partners, members, stockholders (including any
management company of a stockholder), employees and agents (collectively, and
with the Company, the “Company Parties”) from any and all claims whatsoever up
to the date hereof which you had, may have had, or now have against the Company
Parties, whether known or unknown, for or by reason of any matter, cause or
thing whatsoever, including any claim arising out of or attributable to your
employment or the termination of your employment with the Company or any member
of the Company Group, whether for tort, breach of express or implied employment
contract, intentional infliction of emotional distress, wrongful termination,
unjust dismissal, defamation, libel or slander, or under any federal, state or
local law dealing with discrimination based on age, race, sex, national origin,
handicap, religion, disability or sexual orientation. This release of claims
includes, but is not limited to, all claims arising under the Age Discrimination
in Employment Act (the “ADEA”), Title VII of the Civil Rights Act of 1964, the
Americans with Disabilities Act, the Civil Rights Act of 1991, the Family and
Medical Leave Act, the Equal Pay Act, the Worker Adjustment and Retraining
Notification Act, and the Employee Retirement Income Security Act (excluding
claims for accrued, vested benefits under an employee pension benefit plan of
the Company Parties), each as may be amended from time to time, and all other
federal, state and local laws, the common law and any other purported
restriction on an employer’s right to terminate the employment of employees. You
intend the release contained herein to be a general release of any and all
claims to the fullest extent permissible by law and for the provisions regarding
the release of claims against the Company Parties to be construed as broadly as
possible, and hereby incorporate in this release similar federal, state or other
laws, all of which you also hereby expressly waive.

 



- 3 -

 

 

(c)           You understand and agree that claims or facts in addition to or
different from those which are now known or believed by you to exist may
hereafter be discovered, but it is your intention to fully and forever release,
remise and discharge all claims which you had, may have had, or now have against
the Company Parties, whether known or unknown, suspected or unsuspected,
asserted or unasserted, contingent or noncontingent, without regard to the
subsequent discovery or existence of such additional or different facts. Without
limiting the foregoing, by signing this Agreement, you expressly waive and
release any provision of law that purports to limit the scope of a general
release.

 

(d)           You acknowledge and agree that as of the date you execute this
Agreement, you have no knowledge of any facts or circumstances that give rise or
could give rise to any claims under any of the laws listed in the preceding
paragraphs.

 

(e)            Notwithstanding any provision of this Agreement to the contrary,
by executing this Agreement, you are not releasing any claims relating to:
(i) your rights with respect to payment of the Consideration, (ii) your right to
accrued, vested benefits due to terminated employees under any employee benefit
plan of the Company or any other member of the Company Group in which you
participated (excluding any severance or similar plan or policy), in accordance
with the terms thereof (including your right to elect COBRA continuation
coverage), (iii) any claims that cannot be waived by law or that arise after the
date on which you execute this Agreement; (iv) your right to indemnification,
advancement and reimbursement of legal fees and expenses, and directors and
officers liability insurance, as provided by, and in accordance with the terms
of, applicable law, the Company’s by-laws or otherwise; (v) any rights or claims
under the ADEA that may arise after the date that you execute this Agreement;
(vi) your rights as a stockholder of the Company or as a member of AdaptHealth
LLC; or (vi) any rights or claims arising out of facts, events or matters
occurring after the date that you execute this Agreement.

 

(f)            You acknowledge and agree that, by virtue of the foregoing, you
have waived any relief available to you (including without limitation, monetary
damages, equitable relief and reinstatement) under any of the claims and/or
causes of action waived in this Section 3. Therefore you agree that you will not
accept any award or settlement from any source or proceeding (including but not
limited to any proceeding brought by any other person or by any government
agency) with respect to any claim or right waived in this Agreement.

 



- 4 -

 

 

(g)            You acknowledge and agree that as of the date of this Agreement,
you have reported all accidents, injuries or illnesses relating to or arising
from your employment with the Company or the Company Group and that you have not
suffered any on-the-job injury or illness for which you have not yet filed a
claim.

 

4.            Knowing and Voluntary Waiver. You expressly acknowledge and agree
that you:

 

(a)            are able to read the language, and understand the meaning and
effect, of this Agreement;

 

(b)            have no physical or mental impairment of any kind that has
interfered with your ability to read and understand the meaning of this
Agreement or its terms, and that you are not acting under the influence of any
medication, drug or chemical of any type in entering into this Agreement;

 

(c)            are specifically agreeing to the terms of the release contained
in this Agreement because the Company has agreed to provide you the
Consideration, which the Company has agreed to provide because of your agreement
to accept it in full settlement of all possible claims you might have or ever
had, and because of your execution of this Agreement;

 

(d)           acknowledge that but for your execution of this Agreement, you
would not be entitled to the Consideration;

 

(e)            had or could have the entire Review Period in which to review and
consider this Agreement, and that if you execute this Agreement prior to the
expiration of the Review Period, you have voluntarily and knowingly waived the
remainder of the Review Period;

 

(f)             understand that, by entering into this Agreement, you do not
waive rights or claims under the ADEA that may arise after the date you execute
this Agreement;

 

(g)            have not relied upon any representation or statement not set
forth in this Agreement made by the Company Group or any of its representatives;

 

(h)            were advised to consult with your attorney regarding the terms
and effect of this Agreement; and

 

(i)             have signed this Agreement knowingly and voluntarily.

 

5.            No Suit. You represent and warrant that you have not previously
filed, and to the maximum extent permitted by law agree that you will not file,
a complaint, charge or lawsuit against any of the Company Parties regarding any
of the claims released herein. If, notwithstanding this representation and
warranty, you have filed or file such a complaint, charge or lawsuit, you agree
that you shall cause such complaint, charge or lawsuit to be dismissed with
prejudice and shall pay any and all costs required in obtaining dismissal of
such complaint, charge or lawsuit, including without limitation the attorneys’
fees of any of the Company Parties against whom you have filed such a complaint,
charge, or lawsuit. Notwithstanding anything to the contrary, nothing herein
shall prevent or restrict you from (i) filing a charge or complaint with,
participating in an investigation or proceeding conducted by, or reporting
possible violations of law or regulation to any federal, state or local
government agency; (ii) truthfully responding to or complying with a subpoena,
court order, or other legal process; or (iii) exercising any rights you may have
under applicable labor laws to engage in concerted activity with other
employees; provided, however, that you hereby forgo any monetary benefit from
the filing of a charge or complaint with a government agency except pursuant to
a whistleblower program or where my right to receive such a monetary benefit is
otherwise not waivable by law.

 



- 5 -

 

 

6.            Reaffirmation of Separation Agreement. You agree to execute the
Reaffirmation on or after the Separation Date and to deliver the executed
Reaffirmation to the Company Representative on or after the Separation Date. You
agree that all Company covenants that relate to its obligations beyond the
Separation Date are contingent on your execution, delivery and non-revocation of
the Reaffirmation.

 

7.            Indemnification. In the event you are named or threatened to be
named in any lawsuit or other proceeding arising out of your work for the
Company or for any predecessor, the Company will indemnify, defend and hold you
harmless to the fullest extent permitted by law from all damages and losses
incurred by you as a result of such lawsuit or proceeding, including but not
limited to (i) all liability by way of settlement, verdict, judgment or
otherwise, and (ii) all attorney’s fees and litigation expenses. This right of
indemnity shall be in addition to any right of indemnity you have or may have
under applicable law, the Company’s by-laws or other organizational documents,
or the Company’s liability insurance.

 

8.            No Re-Employment. You hereby agree to waive any and all claims to
re-employment with the Company or any other member of the Company Group. You
affirmatively agree not to seek further employment with the Company or any other
member of the Company Group. You acknowledge that if you re-apply for or seek
employment with the Company or any other member of the Company Group, the
Company’s or any other member of the Company Group’s refusal to hire you based
on this provision will provide a complete defense to any claims arising from
your attempt to apply for employment.

 

9.            Successors and Assigns. The provisions hereof shall inure to the
benefit of your heirs, executors, administrators, legal personal representatives
and assigns and shall be binding upon your heirs, executors, administrators,
legal personal representatives and assigns.

 

10.          Severability; Third-Party Beneficiaries. If any provision of this
Agreement shall be held by any court of competent jurisdiction to be illegal,
void or unenforceable, such provision shall be of no force and effect. The
illegality or unenforceability of such provision, however, shall have no effect
upon and shall not impair the enforceability of any other provision of this
Agreement. You acknowledge and agree that each of the Company Parties shall be a
third-party beneficiary to the releases set forth in Section 3 above, with full
rights to enforce this Agreement and the matters documented herein.

 



- 6 -

 

 

11.          Cooperation.

 

(a)           You agree that you will provide reasonable cooperation to the
Company and/or any other member of the Company Group and its or their respective
counsel in connection with any investigation, administrative proceeding or
litigation relating to any matter that occurred during your employment in which
you were involved or of which you have knowledge. The Company agrees to
reimburse you for reasonable out-of-pocket expenses incurred at the request of
the Company with respect to your compliance with this Section 11(a).

 

(b)           You agree that, in the event you are subpoenaed by any person or
entity (including, but not limited to, any government agency) to give testimony
or provide documents (in a deposition, court proceeding or otherwise) which in
any way relates to your employment by the Company and/or any other member of the
Company Group, you will give prompt written notice of such request to the
Company Representative, in writing, as specified above (or the Company
Representative’s successor or designee) and will, if permitted by the terms of
the subpoena, make no disclosure until the Company and/or the other member of
the Company Group has had a reasonable opportunity to contest the right of the
requesting person or entity to such disclosure. The Company agrees to reimburse
you for reasonable out-of-pocket expenses incurred at the request of the Company
with respect to your compliance with this Section 11(b).

 

12.          Affirmation of Continuing Obligations. You hereby acknowledge and
agree that the execution of this Agreement does not alter your obligations to
any member of the Company Group under any confidentiality, non-compete,
non-solicit, non-disparagement, invention assignment, or similar agreement or
arrangement to which you are a party with any member of the Company Group
(including, without limitation, the obligations set forth in Section 5 of the
Employment Agreement) (the “Restrictive Covenants”), which obligations are
hereby incorporated into this Agreement and shall survive the termination of
your employment with the Company, and you hereby acknowledge, reaffirm and
ratify your continuing obligations to the Company Group pursuant to such
agreements or arrangements. You further hereby acknowledge that your continued
compliance with these obligations is a condition of your receiving the
Consideration described in Section 2 above and upon any breach of the
Restrictive Covenants, the Company shall be entitled to an immediate refund of
any Consideration already received by you.

 

13.          Confidentiality. The terms and conditions of this Agreement are and
shall be deemed to be confidential, and shall not be disclosed by you to any
person or entity without the prior written consent of the Company, except (i) if
required by law, (ii) in connection with any action to enforce this Agreement,
(iii) to a lender in connection with a bona fide loan application, and/or
(iv) to your accountants, attorneys and/or immediate family, provided that, to
the maximum extent permitted by applicable law, rule, code or regulation, they
agree to maintain the confidentiality of this Agreement.

 

14.          Return of Property. You agree that you will promptly return to the
Company, and you will retain no copies of, all property belonging to the Company
and/or any other member of the Company Group, including but not limited to all
proprietary and/or confidential information and documents (including any copies
thereof) in any form belonging to the Company, cell phone, Blackberry, iPhone or
other mobile device, keys, credit card, identification card or badge, access
card, employee handbook, laptop, computer or other office equipment, computer
user name and password, disks, data files, thumb drives, and/or voicemail code.
If you discover after the Separation Date that you have retained any proprietary
and/or confidential information (including, without limitation, proprietary
and/or confidential information contained in any electronic documents or email
systems in your possession or control), you agree immediately upon discovery to
send an email to the Company Representative to inform the Company of the nature
and location of the proprietary and/or confidential information that you have
retained so that the Company may arrange to remove, recover, and/or collect such
information. You further acknowledge and agree that the Company shall have no
obligation to provide the Consideration described in Section 2 above unless and
until you have satisfied all your obligations pursuant to this Section 14.
Nothing in this Section 14 shall prevent you from retaining:
(i) compensation-related information and copies of benefit plans and programs in
which you retain an interest and such other records and documents reasonably
necessary for tax-preparation purposes or as may be expressly approved by the
Company; (ii) personal office furnishings; (iii) your contacts, calendars and
personal diaries; or (iv) Company-issued computers and mobile devices provided
that you first tender the devices to the Company to have all proprietary and/or
confidential information removed.

 

- 7 -

 

 

15.          Non-Admission. Nothing contained in this Agreement will be deemed
or construed as an admission of wrongdoing or liability on the part of you or
any member of the Company Group. Accordingly, this Agreement may not be
admissible in any forum as an admission, but only in an action to enforce it.

 

16.          Entire Agreement. This Agreement and the Restrictive Covenants
constitute the entire understanding and agreement of the parties hereto
regarding the termination of your employment. This Agreement and the Restrictive
Covenants supersede all prior negotiations, discussions, correspondence,
communications, understandings and agreements between the parties relating to
the subject matter of this Agreement and the Restrictive Covenants.

 

17.          Governing Law; Jurisdiction; Arbitration. THIS AGREEMENT SHALL BE
GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH FEDERAL LAW AND THE LAWS OF THE
COMMONWEALTH OF PENNSYLVANIA, APPLICABLE TO AGREEMENTS MADE AND TO BE PERFORMED
IN THAT COMMONWEALTH, WITHOUT REGARD TO CONFLICT OF LAWS RULES. BY EXECUTION OF
THIS AGREEMENT, EACH PARTY TO THIS AGREEMENT HEREBY CONSENTS TO THE EXCLUSIVE
JURISDICTION OF THE COMMONWEALTH AND FEDERAL COURTS LOCATED IN THE COMMONWEALTH
OF PENNSYLVANIA AND HEREBY WAIVES ANY RIGHT TO TRIAL BY JURY IN CONNECTION WITH
ANY DISPUTE ARISING UNDER OR CONCERNING THIS AGREEMENT. ALL DISPUTES ARISING
UNDER OR CONCERNING THIS AGREEMENT, AS WELL AS ALL CLAIMS ARISING OUT OF YOUR
EMPLOYMENT OR TERMINATION THEREOF, INCLUDING WITHOUT LIMITATION ALL CLAIMS FOR
PAYMENT OF WAGES, DISCRIMINATION, RETALIATION, AND ALL OTHER CLAIMS BASED ON ANY
STATE, FEDERAL OR COMMON LAW WILL BE RESOLVED THROUGH BINDING ARBITRATION BEFORE
A SINGLE ARBITRATOR. THE ARBITRATION SHALL BE ADMINISTERED BY JAMS, UNDER ITS
THEN APPLICABLE RULES FOR EMPLOYMENT DISPUTES. IF JAMS CANNOT SERVE AS THE
ARBITRATION ADMINISTRATOR, THEN THE ARBITRATION WILL BE THROUGH THE AMERICAN
ARBITRATION ASSOCIATION, UNDER ITS THEN APPLICABLE RULES FOR EMPLOYMENT
DISPUTES. THE EXCLUSIVE VENUE OF ANY SUCH ARBITRATION WILL BE PLYMOUTH MEETING,
PENNSYLVANIA. THE NON-PREVAILING PARTY WILL PAY THE REASONABLE ATTORNEYS’ FEES
AND COSTS OF THE PREVAILING PARTY. THE ARBITRATOR SHALL HAVE AUTHORITY TO ISSUE
EQUITABLE AND LEGAL RELIEF, INCLUDING WITHOUT LIMITATION INJUNCTIVE RELIEF AND
MONETARY DAMAGES. ALL ARBITRATION PROCEEDINGS SHALL BE CONFIDENTIAL.

 



- 8 -

 

 

18.          Construction. The section or paragraph headings or titles herein
are for convenience of reference only and shall not be deemed a part of this
Agreement. The parties hereto acknowledge and agree that each party has reviewed
and negotiated the terms and provisions of this Agreement and has had the
opportunity to contribute to its revision. Accordingly, the rule of construction
to the effect that ambiguities are resolved against the drafting party shall not
be employed in the interpretation of this Agreement. Rather, the terms of this
Agreement shall be construed in a reasonable manner to effect the intentions of
both parties hereto and not in favor or against either party.

 

19.          Section 409A. Payments under this Agreement are intended to be
exempt from, or comply with, Section 409A of the Internal Revenue Code of 1986,
as amended (“Section 409A”), and this Agreement will be interpreted to achieve
this result. For purposes of this Agreement, each payment in a series of
payments hereunder shall be deemed to be a separate payment for purposes of
Section 409A. In no event is the Company responsible for any tax or penalty owed
by you (other than for withholding obligations or other obligations applicable
to employers, if any, under Section 409A) with respect to payments under this
Agreement.

 

20.          Counterparts. This Agreement may be executed in counterparts, each
of which shall be deemed an original, but all of which shall constitute one and
the same instrument, and electronically delivered copies of executed
counterparts shall be deemed to be originals for all purposes.

 

*           *          *

 



- 9 -

 



 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date set forth below.

 

  ADAPTHEALTH CORP.         By: /s/ Luke McGee   Name: Luke McGee   Title: Chief
Executive Officer           GREGG HOLST           /s/ Gregg Holst   Gregg Holst
  Dated: August 18, 2020

 

[Signature Page to G. Holst Transition, Separation and Release Agreement]

 





 





 

Exhibit A

 

REAFFIRMATION OF SEPARATION AGREEMENT

 

By signing this Reaffirmation of Separation Agreement (this “Reaffirmation”), I
confirm and reaffirm my understanding and agreement to the commitments set forth
in my Transition, Separation and Release Agreement (the “Separation Agreement”),
dated August 10, 2020, with AdaptHealth Corp. (the “Company”) as of the
Separation Date (as defined in the Separation Agreement) or the date that I sign
this Reaffirmation if such date is later (the “Reaffirmation Effective Date”),
and my agreement that I have received and will receive consideration in exchange
for the commitments set forth in the Separation Agreement. By signing and dating
in the space provided below, I confirm my acceptance of the severance package
offered to me by the Company.

 

I hereby ratify and reaffirm the commitments set forth in the Separation
Agreement as of the Separation Date or the date I sign this reaffirmation if
such date is later.

 

      GREGG HOLST       Dated:                                             



 

Please sign and date the above on or after the Separation Date, and return one
signed Reaffirmation to the Company Representative (as defined in the Separation
Agreement). After this signed document is received by the Company, the Company
will pay the Consideration (as defined in the Separation Agreement) in
accordance with the terms of the Separation Agreement.

 

[Signature Page to G. Holst Reaffirmation of Separation Agreement]

 





 

 